DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Applicant’s election of Species I, FIGs. 1-3, and claims 1-3, 5, 8, and 10 in the reply filed on 05/27/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Priority
3.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on 09/18/2019 and 03/10/2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
5.	The drawings received on 09/18/2019 are acceptable.

Claim Rejections - 35 USC § 102
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


7.	Claims 1-3, 5, 8, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Robayashi et al. (U.S. PG. Pub. No. 2017/0288626 A1).
With respect to claim 1, Kobayashi et al., hereinafter referred to as “Kobayashi,” teaches a coil component 10B (FIG. 5) comprising: 
a core 20 (see FIG. 2 for illustration) including a core part 23 having a first end portion (end connected to flange 21) and a second end portion (end connected to flange 22); and 
a first wire 42 and a second wire 41 that are wound around the core part from the first end portion to the second end portion in substantially helical shapes so as to have substantially identical numbers of turns; 
wherein 
the first wire is wound so as to form a first layer that contacts a peripheral surface (outer surface) of the core part, 
the second wire is wound such that at least part of the second wire forms a second layer on the outside of the first layer (at regions 81 and 82, second wire 42 is wound on top of first wire 42), and 
a first coil length (length between first and last turns of first wire 42) formed by the first wire is longer than a second coil length (length between first and last turns of second wire 41) formed by the second wire (paras. [0033], and [0051]-[0053]).
With respect to claim 2, Kobayashi teaches the coil component according to claim 1, wherein in the first wire, there is a turn (a turn in region 71 or 72) where a gap (gap between turns) is formed by leaving a space S between that turn and an adjacent turn of the first wire (para. [0042]).
With respect to claims 3 and 8, Kobayashi teaches the coil component according to claims 1-2, respectively, wherein in a direction from the first end portion to the second end portion of the core part, there is a part in which the first wire is wound such that a gap is not formed between adjacent turns (there is no gap between turns in region 81 and or 82) and a part in which the first wire is wound such that a gap S is formed between adjacent turns (paras. [0042] and [0053]).
With respect to claims 5 and 10, Kobayashi teaches the coil component according to claims 1-2, respectively, wherein the first wire is wound such that a gap S is formed between at least either of two adjacent turns on the first end portion side and two adjacent turns on the second end portion side (para. [0042]).

Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. A list of pertinent prior art is attached in form PTO-892.
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANGTIN LIAN whose telephone number is (571)270-5729. The examiner can normally be reached Monday-Friday 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELVIN ENAD can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANG TIN BIK LIAN/             Primary Examiner, Art Unit 2837